DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on December 09, 2020.
Claims 1-36 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
5.	Claims 9 and 14 are objected to because of the following informalities:  
As to claim 9, line 3, recited to include the limitation “the application” should be changed to for example, -- the software – instead. Appropriate correction is required.
As to claim 14, line 3, recited to include the limitation “the application” should be changed to for example, -- the software – instead. Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims 1, 2, and 4-12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a properties database configured to store” and  “a user interface generator configured to generate” in claim 1, 
“the apparatus is further configured to enable” in claim 2,
 “the user interface generator is configured to generate” and “the properties database is configured to store” in claim 4, 
“the user interface generator is configured to generate” and “the properties database is configured to store” in claim 5, 
“the apparatus is further configured to compare” and “the user interface generator is configured to generate” in claim 6, 
“the apparatus is further configured to identify”, “the user interface generator is configured to generate”, and “the apparatus is further configured to change” in claim 7, 
“the user interface generator is configured to generate” and “the properties database is configured to store” in claim 8, 
“the apparatus is further configured to compare” and “the user interface generator is configured to generate” in claim 9,
“the user interface generator is configured to generate” and “the properties database is configured to store” in claim 10,
“the apparatus is further configured to compare” and “the user interface generator is configured to generate” in claim 11, and
“the user interface generator is configured to generate” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims  1, 2, and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 4-12 limitations, “a properties database configured to store, a user interface generator configured to generate, the apparatus is further configured to enable, the apparatus is further configured to compare, the apparatus is further configured to identify, the apparatus is further configured to change, and the apparatus is further configured to compare” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of Figs. 2, 3, and 22, paragraphs: 0046, 0047, and 0079-0081 of instant application including corresponds components: properties database 242  or 336 (appears to equate to a properties database), user interface generator 306 (seems to equate to a user interface generator) are merely belong to a continuous integration continuous deployment environment 200 of Fig. 2 and a computing system 302 of Fig. 3 for providing different functionalities. However, it does not disclose corresponding hardware structure that provide claims functionalities, especially, the disclosure does not provide clear structural support for performing claims steps such as to store, generate, enable, compare, identify, change, compare etc.; it is further to note that Figs. 2 and 3, of the instant application disclose that the environment/functions appear to be implemented within computer system in which that computer system (see FIG. 22) having hardware such as processor, memory etc., but it is unclear whether these hardware are used to carry on the functions of the above steps (i.e. store, generate, enable, compare, identify, change, compare etc.).
Therefore, the claims 1, 2, and 4-12 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4, 10-16, 22-28, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pulley (US 20070271552 A1)  in view of Hawrylo et al. (US 20190129701 A1, hereinafter Hawrylo).
As per claims 1, 13, and 25, Pulley discloses a method for managing properties of software, comprising: 
prompting, by a computer system, an operator to input property information to define a property of the software -- (e.g. asking user 20 to input or selected attributes of file/ folder for building software package via GUI 18 – see at least 0028- 0030, 0047, 0048-0049, 0050-0051, Figs. 1, 4, 5, and associated text);
 receiving, by the computer system, the property information for the property of the software input by the operator—(e.g., receiving selecting of input for software package attributes of file or folder from user 20 via GUI 18 – see at least 0048-0049, 0050-0051, 0072);
 storing, by the computer system, in a properties database, the property information defining the property of the software – (e.g., saving user’s selecting  of the attributes of file and folder – see at least 0014, 0030, 0031, 0072); 
displaying, by the computer system, the property information for the property of the software that is stored in the properties database – (e.g., providing GUI 18 with display icon of the selecting of software package attributes to user 10 – see at least 0047, 0048-0049, 0050-0051 FIG. 1, Figs 4-6 and associated text) ; and 
receiving, by the computer system, a change by the operator to the property information for the property of the software that is stored in the properties database – (e.g., allowing user to change/modify the attributes files or folders of the software package – see at least 0010, 0017, 0050, 0073). 
It is to note that Pulley discloses saving the user modified/ input of the property software package, but does not explicitly disclose that storing the property software package in the property database; however, Hawrylo, in an analogous art, discloses storing the property software package in the property database –
 (e.g., In these embodiments illustrated in FIG. 2P, the code repository 208M may, for example, categorize artifacts and store deployment artifacts 202P, one or more quality tests 204P, one or more smoke tests 206P, database scripts and/or schemas 208P , one or more properties 210P (e.g.,global properties, software application configuration properties, etc.), or any other information or data desired or required to support the deployment of a release of a software application—See Hawrylo, at least 0253, Fig. 2P and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hawrylo’ s teaching into Pulley’s teaching for further optimizing retrieving of property software among multi users. 
Further regarding to claim 1, Pulley discloses an apparatus (e.g., computing system 12, Fig. 1 – see at least 0028) for implementing method steps as of claim 13 above. 
Further regarding to claim 25, Pulley discloses a computer program product—see at least 0028, 0080,  for managing properties of software, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to implement method steps as of claim 13 above.
As per claims 2, 14, and 26, modified Pulley with Hawrylo discloses further comprising using the property information stored in the properties database to deploy the software to an operations system for running of the application on the operations system – (e.g., allowing user to select attributes of a packaging client that runs on Windows, Linux, Solaris, AIX and HP-UX and other UNIX platforms-- (operating system) -- see Pulley at least 0010, 0048, 0082, and associated text).  
As per claims 3, 15, and 27, modified Pulley with Hawrylo discloses wherein the property information comprises a property identifier for identifying the property of the software and a value identifier for identifying a value of the property of the software – (e.g., software package name and version value --see Pulley, at least 0051-0052 and associated text).  
As per claims 4, 16, and 28, modified Pulley with Hawrylo discloses wherein: the property of the software is a property of a component of the software; and further comprising: prompting, by the computer, the operator to identify the 30Docket No. ADP-2020-0018-US1 component of the software; receiving, by the computer, from the operator a component identifier for identifying the component of the software – see Pulley, at least 0051-0052; and storing, by the computer, the property information including the component identifier in the properties database – (e.g., incorporate Hawrylo’ s teaching of storing  property information including the component identifier in the properties database -- See Hawrylo, at least 0253, Fig. 2P and associated text into Pulley’s teaching for further optimizing retrieving of property software among multi users). 
As per claims 10, 22, and 34, modified Pulley with Hawrylo discloses further comprising: defining, by the operator, using the computer system, different job parameters, wherein the different job parameters define different components for the software; and storing the property information defining the different job parameters in the properties database --see Hawrylo, at least 0101, 0102,0153, and associated text.
As per claims 23  and 35, modified Pulley with Hawrylo discloses further comprising: 
comparing, by the computer system, the different job parameters to identify differences in the different job parameters; and displaying, by the computer system, an indication of the differences in the different job parameters-- see Hawrylo, at least 0101, 0102,0153, and associated text.
 As to claim 11, modified Pulley with Hawrylo discloses wherein: 
the apparatus is further configured to compare the different job parameters to identify automatically differences in the different job parameters; and 
the user interface generator is configured to generate the user interface that further displays an indication of the differences in the different job parameters-- see Hawrylo, at least 0101, 0102,0153, and associated text. 
As per claims 24 and 36, modified Pulley with Hawrylo discloses further comprising:
 receiving, by the computer system, a request from a first operator to provide a notification in response to a change in the property information for the property of the software; identifying, by the computer system, the change in the property information for the property of the software by a second operator; generating, by the computer system, the notification in response to identifying the change in the property information for the property of the software by the second operator; and presenting, by the computer system, the notification to the first operator(e.g., a notification may be distributed to one or more other tenants when a specific tenant modifies a code module or an artifact on which the release tasks of the one or more other tenants depend. As another example where an issue (e.g., a modified artifact is awaiting approval, a code module is detected to have bugs, etc.) is detected during tracking or monitoring a release, one or more corresponding modules (e.g., a module to display a screen for approval together with pertinent information about what is awaiting approval, a module to initiate a debugging screen for modifying an artifact or code module, etc.) Because these one or more actions are identified from one or more classes to which the specific tenant is determined to belong based on the specific inquiry provided by the specific tenant, these one or more actions may thus represent recommended actions or candidate actions in response to the specific inquiry submitted by the specific tenant – see Hawrylo, at least 0101, 0102,0153, and associated text). 
As to claim 12, modified Pulley with Hawrylo discloses wherein: the user interface generator is configured to generate the user interface that further: receives a request from a first operator to provide a notification in response to a change in the property information for the property of the software, and displays the notification to the first operator; and
 the apparatus is further configured to: automatically identify the change in the property information for the property of the software by a second operator, and 29Docket No. ADP-2020-0018-US1 generate the notification in response to identifying the change in the property information for the property of the software by the second operator(e.g., a notification may be distributed to one or more other tenants when a specific tenant modifies a code module or an artifact on which the release tasks of the one or more other tenants depend. As another example where an issue (e.g., a modified artifact is awaiting approval, a code module is detected to have bugs, etc.) is detected during tracking or monitoring a release, one or more corresponding modules (e.g., a module to display a screen for approval together with pertinent information about what is awaiting approval, a module to initiate a debugging screen for modifying an artifact or code module, etc.) Because these one or more actions are identified from one or more classes to which the specific tenant is determined to belong based on the specific inquiry provided by the specific tenant, these one or more actions may thus represent recommended actions or candidate actions in response to the specific inquiry submitted by the specific tenant – see Hawrylo, at least 0101, 0102,0153, and associated text). 
13.	Claims 5-9, 17-21, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pulley (  in view of Hawrylo, and in further view of  Williams (US 7890919 B1).
As per claims 5, 17, and 29, it is to note that modified Pulley with Hawrylo does not explicitly disclose; however, Williams, in an analogous art, discloses further comprising: defining, by the operator using the computer system, different versions of the component of the software; and storing, by the computer system, the property information defining properties of the different versions of the component of the software in the properties database—(e.g., 
 	FIG. 5 is a screenshot illustrating component update dialog 500 of application development environment 50 configured according to another embodiment of the present invention. In operation, a developer opens an application file to edit in application development environment 50. Application development environment 50 determines the location of the server that is or will be associated with the application under edit and accesses the server site. Application development environment 50 searches the class path for any components and downloads those components to the developer's local computer. It then compares those components downloaded from the server site to the components resident on the developer's local computer. If any of the downloaded components are different than the local components, application development environment 50 presents component update dialog 500 to the developer
 Component update dialog 500 presents each of the downloaded components to the developer by name 501 and status 502. Component 503 is shown to the developer as being deleted from the group of components associated with the application under edit. Component 504 is shown to be modified, while components 505, including components 507-512, are each new. The developer may then select OK button 506 to update the local components with the components downloaded from the server site connected with the application under edit.—See Williams , at least col. 10: 38-64, Fig. 5, and associated text).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Williams’s teaching into a combination teaching of Pulley with  Hawrylo for further ease of user in selecting appropriate property software in preparing software package. 
As to claim 6, modified Pulley with Hawrylo and Williams discloses wherein: the apparatus is further configured to compare the different versions of the component of the software to identify automatically differences in the property information for the different versions of the component; and the user interface generator is configured to generate the user interface that further displays an indication of the differences in the property information for the different versions of the component -- See Williams, at least col. 10: 38-64, Fig. 5, and associated text.
As per claims 18 and 30, modified Pulley with Hawrylo and Williams discloses further comprising: comparing, by the computer system, the different versions of the component of the software to identify differences in the property information for the different versions of the component; and displaying, by the computer system, an indication of the differences in the property information for the different versions of the component-- See Williams, at least col. 10: 38-64, Fig. 5, and associated text.
As per claims 19 and 31, modified Pulley with Hawrylo and Williams discloses further comprising: identifying, by the computer system, a change made by a first operator in the property information for a first version of the component; displaying, by the computer system, to a second operator, the change in the property information for the first version of the component along with a prompt to accept or refuse the change; receiving, by the computer system, an input from the second operator to accept or refuse the change; and changing, by the computer system, the property information 31Docket No. ADP-2020-0018-US1 for a second version of the component to include the change in the property information for the first version of the component in response to receiving the input from the second operator to accept the change – (e.g., a notification may be distributed to one or more other tenants when a specific tenant modifies a code module or an artifact on which the release tasks of the one or more other tenants depend. As another example where an issue (e.g., a modified artifact is awaiting approval, a code module is detected to have bugs, etc.) is detected during tracking or monitoring a release, one or more corresponding modules (e.g., a module to display a screen for approval together with pertinent information about what is awaiting approval, a module to initiate a debugging screen for modifying an artifact or code module, etc.) Because these one or more actions are identified from one or more classes to which the specific tenant is determined to belong based on the specific inquiry provided by the specific tenant, these one or more actions may thus represent recommended actions or candidate actions in response to the specific inquiry submitted by the specific tenant – see Hawrylo, at least 0101, 0102,0153, and associated text). 
As to claim 7, modified Pulley with Hawrylo and Williams discloses wherein: the apparatus is further configured to identify automatically a change in the property information for a first version of the component by a first operator; the user interface generator is configured to generate the user interface that further: displays the change in the property information for the first version of the component to a second operator along with a prompt to accept or refuse the change, and receives an input from the second operator to accept or refuse the change; and the apparatus is further configured to change automatically the property information for a second version of the component to include the change in the property information for the first version of the component in response to receiving the input from the second operator to accept the change – (e.g., a notification may be distributed to one or more other tenants when a specific tenant modifies a code module or an artifact on which the release tasks of the one or more other tenants depend. As another example where an issue (e.g., a modified artifact is awaiting approval, a code module is detected to have bugs, etc.) is detected during tracking or monitoring a release, one or more corresponding modules (e.g., a module to display a screen for approval together with pertinent information about what is awaiting approval, a module to initiate a debugging screen for modifying an artifact or code module, etc.) Because these one or more actions are identified from one or more classes to which the specific tenant is determined to belong based on the specific inquiry provided by the specific tenant, these one or more actions may thus represent recommended actions or candidate actions in response to the specific inquiry submitted by the specific tenant – see Hawrylo, at least 0101, 0102,0153, and associated text). 
As per claims 8, 20, and 32, it is to note that modified Pulley with Hawrylo does not explicitly disclose; however, Williams, in an analogous art, discloses further comprising: defining, by the operator, using the computer system, different instances of the component of the software, wherein the different instances of the component comprise different values for properties of the component; and storing, by the computer system, the property information comprising different values for the properties of the different instances of the component of the software in the properties database—(e.g., 
 	FIG. 5 is a screenshot illustrating component update dialog 500 of application development environment 50 configured according to another embodiment of the present invention. In operation, a developer opens an application file to edit in application development environment 50. Application development environment 50 determines the location of the server that is or will be associated with the application under edit and accesses the server site. Application development environment 50 searches the class path for any components and downloads those components to the developer's local computer. It then compares those components downloaded from the server site to the components resident on the developer's local computer. If any of the downloaded components are different than the local components, application development environment 50 presents component update dialog 500 to the developer
 Component update dialog 500 presents each of the downloaded components to the developer by name 501 and status 502. Component 503 is shown to the developer as being deleted from the group of components associated with the application under edit. Component 504 is shown to be modified, while components 505, including components 507-512, are each new. The developer may then select OK button 506 to update the local components with the components downloaded from the server site connected with the application under edit.—See Williams , at least col. 10: 38-64, Fig. 5, and associated text).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Williams’s teaching into a combination teaching of Pulley with  Hawrylo for further ease of user in selecting appropriate property software in preparing software package. 
As per claims 21 and 33, modified Pulley with Hawrylo and Williams discloses further comprising: comparing, by the computer system, the different instances of the component of the software to identify differences in the property information for the different instances of the component; and displaying, by the computer system, an indication of the differences in the property information for the different instances of the component-- See Williams, at least col. 10: 38-64, Fig. 5, and associated text.
As to claim 9, modified Pulley with Hawrylo and Williams discloses wherein:
 the apparatus is further configured to compare the different instances of the component of the application to identify automatically differences in the property information for the different instances of the component; and 28Docket No. ADP-2020-0018-US1 the user interface generator is configured to generate the user interface that further displays an indication of the differences in the property information for the different instances of the component --- See Williams, at least col. 10: 38-64, Fig. 5, and associated text.
Conclusion
14.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	CAMELON et al. (US 20110161931 A1) disclose automated stream-based change flows within a software configuration management system.

	Mathieu et al. (US-20060253848-A1) discloses deploying software in a data center and desktop computers.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192